 1

 2

 3

 4

 5

 6

 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                              FRESNO DIVISION

12

13   UNITED STATES OF AMERICA,                             Case No. 1:17-CV-01105-AWI-SKO
14                                           Plaintiff, ORDER DIRECTING PLAINTIFF TO
                                                        FILE STATUS REPORT
15                  v.
                                                           (Doc. 55.)
16
     DAVID J. EDWARDS, et al.,
17
                                         Defendants.
18

19

20         On June 29, 2018, the Court entered an order of sale with respect to the property that is the
21   subject of the lawsuit (the “Subject Property”). (Doc. 34.) On October 18, 2018, Plaintiff filed a
22   status report informing the Court that Defendant David J. Edwards had passed away and indicating
23   that it intended to file a motion to substitute the Executrix of Defendant Edward’s Estate for
24   Defendant Edwards. (Doc. 44 at 2. See also Doc. 43 (“Statement Noting the Death of Defendant
25   David J. Edwards”).)
26         The status report also indicated that the Estate communicated to Plaintiff that it would like to
27   attempt to sell the Subject Property through a private sale and that Plaintiff believed it could reach
28
                                                       1
                                    Order (Case No. 1:17-CV-01105-AWI-SKO)
 1   an agreement with the Estate within the next 30 days regarding the terms under which private sale

 2   would occur. (Doc. 44 at 2.) On November 16, 2018, Plaintiff filed a motion to substitute Margot

 3   Bellando, as the personal representative of the Estate, which the assigned district judge granted.

 4   (Docs. 46, 47.)

 5         On March 14, 2019, Plaintiff filed a motion indicating it had reached an agreement with the

 6   Estate regarding the private sale of the Subject Property and requesting to stay the Court’s order of

 7   sale to allow the Estate to attempt to sell the Subject Property through a private sale. (Doc. 54 at

 8   2–3.) Plaintiff requested that the Court stay the order of sale until July 31, 2019. (Id. at 3.) On

 9   March 15, 2019, the assigned district judge granted the request and stayed the order of sale until

10   July 31, 2019. (Doc. 55.) The stay has now expired, and Plaintiff has not filed on the docket any

11   update on the status of the private sale of the Subject Property.

12            In view of the foregoing, the Court hereby ORDERS that by no later than August 27,

13   2019, Plaintiff shall file a status report apprising the Court of the status of this case and, in

14   particular, the sale of the Subject Property, and whether Plaintiff intends to seek a further

15   stay of the order of sale.

16
     IT IS SO ORDERED.
17

18   Dated:     August 13, 2019                                    /s/   Sheila K. Oberto            .
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
                                    Order (Case No. 1:17-CV-01105-AWI-SKO)
